—Final order of disposition, Family Court, Bronx County (Gina Martinez, J.), entered June 22, 1993, following a fact-finding hearing which determined that respondent had committed acts, which if committed by an adult would constitute criminal possession of a controlled substance in the 7th degree, unanimously affirmed, without costs.
Respondent’s counsel consented to adjournment of the initial appearance when respondent’s parents and the presentment agency’s attorney were unavailable. Thus, there can be no dismissal for violation of Family Court Act § 320.2 (1) (see, Matter of Hiram D., 189 AD2d 730, 732). The signed certification of the laboratory report by the chemist attached to the petition, together with the signed deposition of the arresting police officer established every element of the crime charged (see, Matter of Jahron S., 79 NY2d 632; compare, Matter of Rodney J., 194 AD2d 342, affd 83 NY2d 503). Concur — Ellerin, J. P., Asch, Rubin and Nardelli, JJ.